Case 1:17-cv-01407-CFC-SRF Document 691 Filed 07/07/20 Page 1 of 2 PageID #: 45649



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

   GENENTECH, INC. and CITY OF HOPE,
                                                                  C.A. No. 17-1407-CFC
      Plaintiffs,

                            v.

   AMGEN INC.,

      Defendant.

                                 JOINT STIPULATION OF DISMISSAL

         This stipulation is made by and between Plaintiffs Genentech, Inc. and City of Hope and

  Defendant Amgen Inc. (all collectively, “the Parties”).

         WHEREAS, Plaintiffs and Defendant have asserted various claims and counterclaims in

  the above-captioned case; and

         WHEREAS, the Parties have entered into a Bevacizumab Settlement Agreement, and

  mutually agree to voluntarily dismiss all claims and counterclaims asserted in the above-

  captioned case with prejudice;

         NOW THEREFORE IT IS HEREBY JOINTLY STIPULATED by the Parties that:

         1.         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all claims,

  counterclaims, and demands asserted in the above-captioned case are hereby dismissed with

  prejudice; and

         2.         Each party will bear its own attorneys’ fees and costs with respect to the above-

  captioned case.
Case 1:17-cv-01407-CFC-SRF Document 691 Filed 07/07/20 Page 2 of 2 PageID #: 45650



   Respectfully submitted,

          /s/ Daniel M. Silver                             /s/ Melanie K. Sharp

   MCCARTER & ENGLISH LLP                           YOUNG CONAWAY STARGATT & TAYLOR, LLP
   Michael P. Kelly (No. 2295)                      Melanie K. Sharp (No. 2501)
   Daniel M. Silver (No. 4758)                      James L. Higgins (No. 5021)
   Alexandra M. Joyce (No. 6423)                    1000 North King Street
   Renaissance Centre                               Wilmington, DE 19801
   405 N. King Street, 8th Floor                    (302) 571-6600
   Wilmington, DE 19801                             msharp@ycst.com
   (302) 984-6300                                   jhiggins@ycst.com
   mkelly@mccarter.com
   dsilver@mccarter.com
   ajoyce@mccarter.com                              PROSKAUER ROSE LLP
                                                    Siegmund Y. Gutman
   Attorneys for Genentech, Inc. and City of Hope   Amir Naini
                                                    2029 Century Park East, Suite 2400
   WILLIAMS & CONNOLLY LLP                          Los Angeles, CA 90067-3010
   Paul B. Gaffney                                  (310) 557-2900
   David I. Berl
   Thomas S. Fletcher                               Steven M. Bauer
   Kyle E. Thomason                                 Gourdin W. Sirles
   Teagan J. Gregory                                One International Place
   C. Luke McCloud                                  Boston, MA 02110
   Kathryn S. Kayali                                (617) 526-9600
   725 Twelfth St. NW
   Washington, DC 20005                             Attorneys for Amgen Inc.
   (202) 434-5000

   Attorneys for Genentech, Inc.

   DURIE TANGRI
   Daralyn J. Durie
   Adam R. Brausa
   David F. McGowan
   Eneda Hoxha
   Eric C. Wiener
   217 Leidesdorff Street
   San Francisco, CA 94111
   (415) 362-6666

   Attorneys for Genentech, Inc. and City of Hope


  Dated: July 7, 2020
